           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

ALBERT LEE McCADNEY, JR.                                   PLAINTIFF

v.                       No. 3:19-cv-313-DPM

OLLIE COLLANS, Chief, Osceola
Police Department, and RONNIE
WILLIAMS, Detective, Osceola
Police Department                                     DEFENDANTS

                               ORDER
     1. Motion to proceed in forma paupens, Doc. 11, granted;
McCadney can't afford to pay the filing fee.
     2. The Court must continue screening McCadney' s complaint.
Doc. 2 & 3; 28 U.S.C. § 1915A. McCadney claims he wasn't told why
he was arrested and that he wasn't read his Miranda rights. "While it is
assuredly good police practice to inform a person of the reason for his
arrest at the time he is taken into custody, [the Supreme Court has]
never held that to be constitutionally required." Devenpeck v. Alford,
543 U.S. 146, 155 (2004). Instead, a judicial officer must explain the
charge, and decide probable cause, promptly after arrest.          And
McCadney can't bring a § 1983 claim based on a Miranda violation.
Hannon v. Sanner, 441 F.3d 635, 636-37 (8th Cir. 2006).         Finally,
McCadney hasn't alleged that his warrant-based arrest was otherwise
unlawful. His federal claims therefore fail.
     3. The Court declines to exercise jurisdiction over McCadney' s
defamation claim under Arkansas law, which he mentions in passing.
28 U.S.C. § 1367(c)(3).
     4. McCadney' s claims are dismissed without prejudice. An in
forma pauperis appeal from this Order and accompanying Judgment
would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.



                                 D .P. Marshall Jr.
                                 United States District Judge




                                  -2-
